Citation Nr: 0631765	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  00-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a fracture of the right first cuneiform with 
osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 1999 decision by the RO.  A hearing 
was held at the Board of Veteran' Appeals in Washington, 
D.C., on April 11, 2005.  By a June 2005 action, the Board 
remanded the case for further development.  


FINDING OF FACT

The veteran's fracture of the first cuneiform bone of the 
right foot has healed; he currently has no osteoporosis in 
the area of the fracture and no other limitation due to the 
in-service fracture or osteoporosis.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for fracture of the right first 
cuneiform with osteoporosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.4 5, 4.59, 4.71a 
(Diagnostic Codes 5013, 5284) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected right foot 
disability warrants an initial rating in excess of 10 
percent.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.  

In the present case, because the veteran's claim was filed 
in 1999, prior to enactment of the Veterans Claims 
Assistance Act of 2000, no VCAA notice letter was sent to 
the veteran in connection with his claim prior to the RO's 
August 1999 decision.   A January 2000 statement of the case 
(SOC), also sent to the veteran prior to enactment of the 
VCAA, the veteran was informed of VA's and the veteran's 
responsibilities in obtaining evidence, principles relating 
to service connection, the criteria used for rating his 
claim, and an explanation of why his claim for a higher 
initial evaluation for his service-connected right foot 
disorder had been denied.  A VCAA notice letter was sent in 
September 2001.  That letter informed the veteran of the 
evidence necessary for establishing a higher evaluation for 
his service-connected disability.  He was informed of his 
and VA's respective duties for obtaining evidence.  He was 
asked to send information describing additional evidence for 
VA to obtain, and to send any medical reports that he had.  
In a September 2004 supplemental statement of the case 
(SSOC), the veteran was provided an additional explanation 
of why his claim for a higher initial evaluation for his 
service-connected right foot disorder had been denied.  In 
an April 2006 SSOC, the veteran was further notified of VA's 
and the veteran's responsibilities in the development of 
claims, the criteria for determining rating evaluations, the 
criteria for determining an effective date, and provided an 
explanation of why his claim for a higher initial evaluation 
for his service-connected right foot disorder had been 
denied. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims held, in 
part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, as noted above, as concerns the veteran's claim for a 
higher initial evaluation for his service-connected right 
foot disorder, none of the required notice was provided to 
the veteran until after the RO entered its August 1999 
decision on his claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the notice in this 
case has been corrected.  As noted above, the veteran has 
now been provided with notices that are in compliance with 
the content requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a June 1999 VA 
examination relating to his claim for service connection for 
fracture of his right foot.  He was provided additional VA 
examinations in November 2002 and August 2005 in connection 
with his claim for a higher initial evaluation for his 
service-connected fracture of right first cuneiform bone.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

The Board notes that, an August 2001 authorization for 
release of records from the veteran contained an old address 
for Dr. Iris Cohen, who was the veteran's family physician.  
In January 2004, the RO determined that Dr. Cohen had moved 
her office, and obtained her new address.  A request for 
treatment records was sent to Dr. Cohen at her new address 
in January 2004, to which there was no reply.  A second 
request for records was mailed to Dr. Cohen in May 2004.  By 
letter of the same date, the veteran was notified that the 
RO had been unable to obtain his treatment records from Dr. 
Cohen, and that it was his responsibility to make sure that 
the reports were furnished.  See 38 C.F.R. § 3.159(e)(1) 
(2006).  Dr. Cohen did not respond to the second request, 
nor did the veteran obtain and provide copies of her 
records.  

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. § 
4.40 (2006). To that end, section 4.40 provides that:

. . . The functional loss may be due to 
absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion.  
Weakness is as important as limitation 
of motion, and a part which becomes 
painful on use must be regarded as 
seriously disabled.  A little used part 
of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity or 
the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2006). To that end, 
the regulations provide that, when rating disabilities of 
the joints, inquiry will be directed to considerations such 
as:

	(a)  Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

	(b)  More movement than normal 
(from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, 
etc.).

	(c)  Weakened movement (due to 
muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, etc.).

          (d)  Excess fatigability.

          (e)  Incoordination, impaired 
ability to execute skilled movements 
smoothly.

	(f)  Pain on movement, swelling, 
deformity or atrophy of disuse. . . 

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  38 C.F.R. § 4.45(f); see also 38 C.F.R. § 4.59 
(2006) ("The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability").

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis 
of limited motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2006). The Court has indicated that 
these determinations should be made by an examiner and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation). DeLuca, supra.

The veteran's service-connected right foot disability has 
been rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides for a rating of 10 
percent rating for moderate impairment of the foot, a rating 
of 20 percent for moderately severe impairment, and a 
maximum rating of 30 percent for severe impairment. 
Additionally, a 40 percent rating may be warranted under 
this Diagnostic Code when there is actual loss of the foot.

A review of the record shows that, by rating action dated in 
August 1999, the RO granted the veteran's claim of 
entitlement to service connection for fracture of the right 
first cuneiform with osteoporosis evaluated at 10 percent, 
effective from April 19, 1999.

The veteran's service medical records showed that he 
suffered a fracture of his right foot after falling down 
some steps during service in March 1954.  His foot was in a 
cast for six weeks, followed by 6 weeks of physical therapy.  
A May 1954 x-ray of the veteran's right foot showed that the 
first cuneiform bone was somewhat distorted as if by a 
fairly recent fracture which appeared well healed, as the 
fracture line was no longer visible.  The adjacent articular 
surface of the navicular, in its medial portion, was 
somewhat roughened and irregular as if had also been 
involved in the trauma.  No fracture line was visible there.  
Mild osteoporosis was observed involving the bones in the 
area.  

By was of further background, the claims file contains a new 
patient information sheet among the records of Dr. Michael 
Katz from August 9, 1994 to August 27, 1996.  The veteran 
stated he tripped over a rug on his porch and fell down five 
steps in May 1994.  He complained of a sore ankle and a 
twisted knee.  Dr. Katz's records showed that the veteran 
underwent arthroscopic surgery of the right knee during 
January 1995.  In an August 2001 authorization for release 
of records, the veteran stated that he was also treated by 
Dr. Iris Cohen for a broken ankle (presumably the right 
ankle, inasmuch as the veteran has reported that it was the 
right ankle that was broken in his 1994 fall) in about 1996, 
and that Dr. Cohen could verify that he had a break in the 
same right foot cuneiform bone that had been broken in 
service.  Because, as noted above, the RO was unable to 
obtain Dr. Cohen's treatment records, the record is not 
completely clear as to what exactly was broken in his right 
foot and ankle, and the treatment that was received.  

In connection with his claim for service connection, the 
veteran was afforded a VA orthopedic examination at the New 
York VAMC in June 1999 by Dr. Raisa Kuchment.  She noted 
that his medical records were not available for review (the 
veteran had only filed his initial claim in April 1999).  
The veteran reported his prior history of right foot 
fracture in service.  He suffered a new fracture in 1994, 
for which he was again treated with a cast and physical 
therapy, and that he was still under a private physician's 
follow-up for osteoporosis.  He complained of right foot and 
right ankle pain, and occasional pain in his left ankle on 
prolonged ambulation and stair climbing, for which he needed 
rest and medication.  He did not use crutches or a brace, 
and did not wear corrective shoes.  He was able to walk 
without any assistive device for up to two blocks until he 
felt pain.  Dr. Kuchment observed that range of range of 
motion for the veteran's ankles and feet bilaterally was 
within normal limits.  Pain was experienced on the extremes 
of motion on the right ankle.  There was mild tenderness at 
the right lateral malleolus.  The veteran's gait was normal 
without use of an assistive device, and his posture was 
within normal limits.  It was noted that his Achilles 
tendons were midline bilaterally, with some slight 
tenderness on the right Achilles tendon.  A mild valgus was 
noted bilaterally, and a hallux valgus of fifteen degrees 
was noted on the right foot.  Bilateral x-rays of the feet 
and ankles were within normal limits.  Dr. Kuchment's 
diagnosis was that the veteran suffered from mild bilateral 
pes planus.

In a November 2003 rating decision, the RO granted service 
connection for right knee patello-femoral syndrome as 
secondary to the veteran's service-connected disability of 
fracture of the right first cuneiform with osteoporosis.  A 
noncompensable evaluation was assigned, effective from 
November 18, 2002, the date of the VA examination that found 
a relationship between the two.   That examination was also 
conducted by Dr. Kuchment of the New York VAMC.  She also 
re-evaluated the veteran's foot.  

In the November 2002 examination report,  Dr. Kuchment noted 
that she had reviewed the veteran's claims file, and that 
pursuant to a June 2000 report by Dr. Sonpal, the veteran 
had suffered fractures of his right knee and ankle in the 
past, with no date given (it appears this was due to the 
veteran's fall in 1994).  The veteran reported intermittent 
stiffness and swelling of his right knee, which would also 
give out occasionally.  He was able to ambulate for up to 
two blocks, sometimes using a straight cane.  He used an 
elastic knee brace on his right knee, and occasionally used 
elastic stockings.  Mild edema was observed at the right 
lateral malleolus.  There was weakness in the form of 
decreased right quad muscle power.  The veteran displayed 
normal ambulation without use of an assistive device, but 
wearing his right knee elastic brace.  Ankle dorsiflexion 
was from 0 to 20 degrees bilaterally, and plantar flexion 
was from 0 to 45 degrees bilaterally.  Dr. Kuchment's 
diagnosis was that the veteran suffered from right patello-
femoral syndrome.  She opined that it was as likely as not 
that the veteran's right knee disorder was related to his 
old right foot trauma in service, which could cause abnormal 
gait pattern creating excessive stress on the knee.

Dr. Kuchment incorporated her examination of the veteran's 
right knee (above) in her second examination of the 
veteran's right foot in November 2002.  She noted that x-
rays of the veteran's right foot and ankle were within 
normal limits, and concluded that there were no residuals of 
his old fractures.

At his April 2005 hearing before the Board the veteran 
testified that he uses a brace for his right ankle when it 
is really hurting.  The pain is caused by walking, wet 
weather, and occurs at night.  Weakness in his right ankle 
has caused him to fall two to three times a week.  He 
occasionally feels shooting pain from his big toe going up 
into his leg.  Sometimes he has felt unsteady all day.  He 
has a tremendous problem going up and down stairs.  Pressure 
on his right foot causes pain, normally 8 to 10 on a scale 
of 10, three to four times a week.  The pain in the foot is 
by the ball of the foot and the toes in that area.  The 
ankle pain is in the joint.  Many times the pain is so bad 
that he has to stay off the foot.  This occurs for about a 
half hour four to five times a week.   

Pursuant to a June 2005 Board remand, the veteran was 
afforded a third VA examination of his right foot in August 
2005 at the New York VAMC, again conducted by Dr. Kuchment.  
She noted that she had reviewed the claims file, and made 
reference to her November 2002 examination.  The veteran 
reported chronic and intermittent pain, weakness, stiffness, 
swelling, heat and redness, instability, fatigability, and 
lack of endurance related to his right foot and ankle.  He 
experienced some pain relief from use of pain relief 
medications.  He was able to ambulate with and without a 
straight cane for a few blocks.  He did not use a cane for 
this visit.  He has used shoe inserts at times without much 
relief.  Dr. Kuchment observed that the veteran had painful 
motion with right ankle supination to 20 degrees, with 
tenderness at the right lateral malleolus and the right 
heel.  The veteran walked with an unsteady gait, but without 
use of an assistive device.  He was unable to squat due to 
loss of balance.  No foot deformities were observed.  
Achilles tendons were aligned midline in both feet, and 
tenderness was observed in the right Achilles tendon.  No 
hallux valgus was observed.  X-rays showed that the right 
foot and ankle were within normal limits.  Dr. Kuchment 
diagnosed that the veteran had bilateral pes planus.  In her 
opinion the right foot and ankle had healed.  As for any 
osteoporosis related to the veteran's past right foot 
fracture, she opined that it was disuse osteoporosis 
secondary to limited ambulation shortly after the fracture, 
and that there was no osteoporosis now. 

In June 2000 the veteran claimed that osteoporosis had 
spread from his right foot to other parts of his body.  By a 
May 2001 rating decision, the RO denied service connection 
for osteoporosis because the veteran had not responded to a 
February 2001 letter requesting evidence, and because there 
was no evidence of osteoporosis in other parts of his body 
during service.  The veteran filed a timely notice of 
disagreement in June 2001.   The Board notes that the record 
contained an April 1998 report from, Dr. Girish Sonpal, a 
private physician, on a bone mineral density examination of 
the veteran, that showed osteoporosis in the femoral neck 
and lumbar spine, which he opined was significant for a 
greatly increased risk of fracture, and was probably 
secondary to the veteran's right knee and right ankle 
fractures.  Subsequent to its May 2001 decision, the RO 
received additional bone mineral density reports from Dr. 
Sonpal dated in June 2000 and August 2001.  The August 2001 
report stated that the veteran continued to have 
osteoporosis in the femoral neck and the lumbar spine, but 
that the bone mineral density had stabilized from the study 
conducted in 2000.  In November 2002 the veteran was 
afforded a VA examination for osteoporosis by Dr. Kuchment.  
A bone densitometry test revealed osteoporosis of the lumbar 
spine, on which she based a diagnosis of spinal 
osteoporosis.  However, Dr. Kuchment opined that spinal 
osteoporosis was not due to "spread" from the veteran's 
service connected right foot.  His right foot osteoporosis 
was due to prolonged immobilization in a cast, secondary to 
trauma, and was disuse osteoporosis.  His current spinal 
osteoporosis was a simple age related condition.  The 
veteran did not appeal following a September 2004 statement 
of the case in which the decision review officer again 
addressed service connection for osteoporosis.

Where, as here, entitlement to compensation for the 
veteran's right foot disability has already been established 
and an increase in the disability rating is at issue, the 
present (current rating period) level of disability is of 
primary concern. Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the evidence of record shows that the 
veteran did not complain about, or seek treatment for, his 
right foot disorder until after his May 1994 fall in which 
he injured his right knee and right ankle, some 40 years 
after his right first cuneiform bone was fractured during 
service in 1954.  Although the veteran was granted service 
connection for fracture of the right first cuneiform bone 
with osteoporosis in August 1999 (as had been diagnosed in 
service during 1954), at the time of his April 1999 claim 
the VA examiner in June 1999, Dr. Kuchment, noted that x-
rays of the veteran's feet and ankles were within normal 
limits, and diagnosed him as suffering from mild bilateral 
pes planus.  In November 2002, Dr. Kuchment noted that x-
rays of the right foot and ankle were within normal limits, 
and her diagnosis was there were no residuals of the old 
fracture.  She also found that the veteran's spinal 
osteoporosis was not due to "spread" from his right foot 
osteoporosis, which was disuse osteoporosis, as opposed to 
his current age related spinal osteoporosis.  In her August 
2005 examination, Dr. Kuchment again noted that x-rays of 
the right foot and ankle were within normal limits.  She 
diagnosed that the veteran had bilateral pes planus, that 
the right foot and ankle had healed, and that the service-
connected osteoporosis was disuse osteoporosis secondary to 
limited ambulation due to wearing of a cast shortly after 
the 1954 fracture, and that there was no osteoporosis in the 
veteran's right foot at the current time.  

The Board notes that the initial 1954 fracture had healed 
with the treatment provided at the time.  A May 1954 x-ray 
of the veteran's right foot showed that the first cuneiform 
bone was somewhat distorted as if by a fairly recent 
fracture which appeared well healed, as the fracture line 
was no longer visible.

Dr. Kuchment's examination reports clearly show that the 
veteran was not suffering from the fracture of his right 
first cuneiform with osteoporosis at the time of his April 
1999 claim and up to the present time.  Rather, he has been 
suffering from mild bilateral pes planus, with no current 
evidence of osteoporosis in his right foot.  The only 
evidence the veteran has presented to support that he does 
still have osteoporosis in his right foot, is a May 2005 
handwritten note from Dr. Sonpal stating that about 9 years 
ago (apparently referring to the May 1994 fall) the veteran 
sustained a fracture of the right first cuneiform bone, and 
a 1999 x-ray showed osteoporosis in the right foot in 
addition to the fracture.

The Board is not persuaded by Dr. Sonpal's brief handwritten 
note in May 2005 that a 1999 x-ray showed evidence of 
osteoporosis in the veteran's right foot.  In response to a 
June 1999 request by the RO for treatment records from Dr. 
Sonpal, he provided an April 1998 evaluation which diagnosed 
osteoporosis in the veteran's femoral neck and lumbar spine 
as secondary to the fractures of the veteran's right knee 
and ankle (which occurred in 1994).  In response to a 
February 2001 request for treatment records from Dr. Sonpal, 
in February 2001 he provided a June 2000 evaluation which 
referred to a 1999 study, but was not provided.  He again 
discussed osteoporosis in the femoral neck and lumbar spine 
as secondary to the veteran's past fractures of his right 
knee and ankle.  Subsequently, Dr. Sonpal provided an August 
2001 evaluation report similar to his prior reports, along 
with an August 2001 handwritten note in which he refers to 
the veteran's 1954 right foot fracture with x-ray evidence 
of osteoporosis, and ambiguously states that "perhaps giving 
calcium and vitamin D may have prevented further progression 
of osteoporosis."  The meaning of that statement is entirely 
unclear.  If Dr. Sonpal had performed x-rays and/or bone 
density studies in the past that involved the veteran's 
right foot, he should have provided the complete treatment 
records in response to the RO's requests for records.  

Here, the Board finds that those medical diagnoses and 
opinions offered by the VA orthopedic examiner, Dr. 
Kuchment, in June 1999, November 2002, and August 2005, 
which were clearly based both upon examination of the 
veteran and full consideration of his claims file, are the 
more probative opinions on the question of whether the 
veteran has osteoporosis in the area of his right first 
cuneiform.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998) (it is the responsibility of VA adjudicators to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another); see also Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  As the Board finds 
that the negative opinion evidence is entitled to more 
weight on the question of medical diagnosis, it follows that 
the preponderance of the competent evidence weighs against 
the veteran's claim that he still has osteoporosis in the 
area of his 1954 fracture of the first right cuneiform bone. 

In a May 2006 statement filed with the Board, the veteran 
has disputed the VA examiner's opinion that he suffered 
disuse osteoporosis in his right foot which currently no 
longer exists.  He presented several print-outs from the 
Internet that state there is no cure for osteoporosis.  His 
representative included the veteran's contentions in an 
August 2006 appeal brief.  However, the record does not 
establish that the veteran has the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).   

While it has been necessary to discuss the veteran's non-
service-connected disabilities, the only issue in this case 
before the Board is whether the veteran is entitled to an 
increased initial evaluation for his service-connected 
fracture of his right first cuneiform bone.  The veteran is 
not service connected for the 1994 fracture of his right 
ankle, or for pes planus.  He has been service connected for 
right patello-femoral syndrome as secondary to the fracture 
of his right first cuneiform bone, but any issue relating to 
that disability is not before the Board.  The veteran's 
complaints about, and the VA examiner's observations of, any 
pain, weakness, and limitation of motion of the right knee 
are not relevant to the issue at hand.  In June 1999 Dr. 
Kuchment noted that range of motion for the veteran's feet 
bilaterally was within normal limits (pain was only 
experienced on the extremes of motion of the right ankle).  
She observed mild tenderness on the right lateral malleolus, 
a mild valgus bilaterally, and a hallux valgus of fifteen 
degrees was noted on the right foot.  She diagnosed mild 
bilateral pes planus.  In November 2002, Dr. Kuchment's 
examination was primarily of the veteran's right knee and 
ankle.  She did note mild edema in the right lateral 
malleolus, and that x-rays of the veteran's right foot and 
ankle were within normal limits.  She concluded that there 
were no residuals of the veteran's old fracture.  In August 
2005, the veteran reported chronic and intermittent pain, 
weakness, stiffness, swelling, heat and redness, 
instability, fatigability, and lack of endurance related to 
his right foot and ankle.  Dr. Kuchment stated that no foot 
deformities were observed.  No hallux valgus was observed.  
X-rays showed that the right foot and ankle were within 
normal limits.  Her diagnosis was that the veteran had 
bilateral pes planus, not residuals of the in-service 
fracture.  

The Board acknowledges that the veteran suffers pain, 
weakness, and fatigue, as he has described to Dr. Kuchment 
and at his hearing, as discussed above.  However, it appears 
to the Board that his condition is due to a combination of 
disorders related to his 1994 fall.  Review of the record 
indicates that the veteran's service-connected fracture of 
the first right cuneiform has completely healed, and there 
is no competent medical evidence to show that there is 
currently any osteoporosis in the right foot.  Given the 
foregoing, the Board concludes that the current 
manifestations of the veteran's service-connected right foot 
disability, which are virtually nil, do not approximate the 
criteria for a rating greater than 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  Accordingly, a 
higher initial evaluation is not warranted.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
August 1999.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, his employment has not been 
affected, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a fracture of the right first cuneiform with 
osteoporosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


